In a proceeding pursuant to section 618 of the Insurance Law for leave to bring an action against the Motor Vehicle Accident Indemnification Corporation, the appeals are (1) from an order of the Supreme Court, Suffolk County (Wager, J.), dated July 15, 1980, which granted the application without a hearing and (2) as limited by appellant’s brief, from so much of a further order of the same court, dated September 16, 1980, as, upon reargument, adhered to the original determination. Appeal from the order dated July 15, 1980, dismissed, without costs or disbursements. That order was superseded by the order granting reargument. Order dated September 16, 1980, reversed insofar as appealed from, without costs or disbursements, order dated July 15, 1980 vacated, and proceeding remitted to the Supreme Court, Suffolk County, for a hearing consistent herewith. Triable issues of fact are presented as to whether a “hit and run” accident occurred (see Paige v MVAIC, 34 AD2d 568) and whether the requisite notification was given to the police department (see Chick v MVAIC, 74 AD2d 558). Damiani, J.P., Gibbons, Rabin and Margett, JJ., concur.